UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MAGNOLIA BETANCES,
20-cv-2967 (JGK)
Plaintiff,
ORDER
- against -

METROPLUS HEALTH PLAN, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are directed to submit a paper courtesy copy of
the submissions related to the pending motion for judgment on the
pleadings, including the operative pleadings, to Chambers.

SO ORDERED.

Dated: New York, New York

May 27, 2021 oN (Uf A
John G. Koelitl
United States District Judge

 

 
